No. 22-616 – State of West Virginia, Katie Switzer and Jennifer Compton v. Travis Beaver,
Wendy Peters, David L. Roach and L. Paul Hardesty
                                                                         FILED
                                                                    November 18, 2022
WOOTON, Justice, concurring:                                           EDYTHE NASH GAISER, CLERK
                                                                      SUPREME COURT OF APPEALS
                                                                           OF WEST VIRGINIA



               I concur in the Court’s conclusion that the Hope Scholarship Act, W. Va.

Code §§ 18-31-1 to -13, is not facially unconstitutional. Whatever my personal views as to

the wisdom of this legislation – and indeed, I share many of the concerns discussed in the

circuit court’s opinion – it is well established that “[t]his Court does not sit as a super-

legislature, commissioned to pass upon the political, social, economic or scientific merits

of statutes pertaining to proper subjects of legislation.” Syl. Pt. 2, in part, Huffman v. Goals

Coal Co., 223 W. Va. 724, 679 S.E.2d 323 (2009). In that regard,

                “the legislators who enacted the [Hope Scholarship Act] were
                elected by the people and are answerable to them; ‘[t]he
                Constitution presumes that, absent some reason to infer
                antipathy, even improvident decisions will eventually be
                rectified by the democratic process.’ Cooper,1 229 W. Va. at
                615, 730 S.E.2d at 398, quoting Vance v. Bradley, 440 U.S. 93,
                97, 99 S.Ct. 939, 59 L.Ed.2d 171 (1979).”


Morrisey v. W. Va. AFL-CIO, 243 W. Va. 86, 127, 842 S.E.2d 455, 496 (2020) (Workman,

J., concurring, in part, and dissenting, in part); see also MacDonald v. City Hosp., Inc., 227




       1
           State ex rel. Cooper v. Tennant, 229 W. Va. 585, 730 S.E.2d 368 (2012).



                                               1
W.Va. 707, 722, 715 S.E.2d 405, 420 (2011) (“‘judicial challenge “is not a license for [this

Court] to judge the wisdom, fairness, or logic of legislative choices.’”) (citation omitted).




             I write separately to note my concern that the ambiguous language of West

Virginia Code section 18-31-8(f) could raise a constitutional issue separate and apart from

whether the statute “requires a student to trade away their public education for a ‘sum of

money.’” 2 The statute establishes a mechanism by which Hope Scholarship students may

take classes or participate in extracurricular activities at a public school, as well as a

mechanism for reimbursement to a school district in which Hope Scholarship students have

done so. 3 The statute provides that

              [t]he [Hope Scholarship] board, in consultation with the
              Department of Education, may adopt rules and policies for
              Hope Scholarship students who want to continue to receive
              services provided by a public school or district, including
              individual classes and extracurricular programs, in
              combination with an individualized instructional program. The
              [Hope Scholarship] board, in consultation with the Department
              of Education, shall ensure that any public school or school
              district providing such services receives the appropriate pro
              rata share of a student's Hope Scholarship funds based on the
              percentage of total instruction provided to the student by the
              public school or school district. County boards shall charge
              tuition to Hope Scholarship students who enroll for services in

       I agree with the majority that this argument fails because the Hope Scholarship
       2

program is entirely voluntary; a Hope student may re-enroll in public school at any time.
       3
         In this regard, the Act specifies that a Hope Scholarship student may use his or her
education-savings account for specific purposes, including “[o]ngoing services provided
by a public school district pursuant to § 18-31-8(f) of this code, including without
limitation, individual classes and extracurricular activities and programs. Id. § 18-31-
7(a)(1).
                                              2
              a public school within the county. Hope Scholarship students
              who enroll for services part-time in public school shall not be
              included in net enrollment for state aid funding purposes under
              § 18-9A-2 of this code. Nothing in this subsection prohibits a
              Hope Scholarship student from using the funds deposited in his
              or her account on both services provided by a public school or
              district and other qualifying expenses as provided for in § 18-
              31-7 of this code.


Id. § 18-31-8(f).




             The language of this statute raises a host of questions. First, and

fundamentally, the provisions of § 18-31-8(f) are internally inconsistent and impossible to

reconcile. The statute initially provides that the amount of reimbursement due to a public

school or school district that has provided services to a Hope Scholarship student is to be

governed by the ratio of those services to the total educational services, private and public,

the student has received. Presumably such a ratio would be determined by a simple

mathematical calculation, leading one to wonder what sort of “consultation” between the

Hope Board and the Department of Education (“the DOE”) is necessary. In the very next

sentence of the statute, however, county school boards are required to charge tuition for

the public-school services, which would seem to indicate that there’s no ratio involved in

determining reimbursement; the tuition rate is the cost of the public-school services, and

Hope Scholarship students can determine whether they are willing to pay those costs from

their scholarship funds.




                                              3
             Additional questions abound as well. What exactly is the role of the DOE in

its consultation with the Hope Board regarding “rules and policies for Hope Scholarship

students who want to continue to receive services provided by a public school or district”?

Does it have veto power over the Hope Board’s proposed rules and policies if it finds them

to be misguided, unworkable, inimical to the educational needs of public-school students

and/or Hope Scholarship students, or otherwise ill-advised? If not, does the Hope Board

just forge ahead anyway, i.e., make and enforce its rules and policies regardless of the

DOE’s objections? Second, what exactly are the respective roles of the DOE and the Hope

Board in determining that a public school or school district receives the “appropriate pro

rata share” of a participating Hope Scholarship student’s award? Does the DOE have to

enter into some sort of negotiation with the Hope Board in order to get paid for the services

provided by public schools to the Hope Scholarship students? What happens if the two

sides can’t agree on what’s “appropriate”? And how does the set rate of tuition figure into

all this? See text supra. Third, do each of the fifty-five county boards determine the tuition

rate for services provided to Hope Scholarship students in their schools (which would be a

gilt-edged invitation to an equal protection challenge), or is their function simply

ministerial, i.e., sending out the bills? And bills for what? If the county boards don’t

determine the tuition rate, who does? The State Board of Education (“the State Board”)?

The DOE? The Hope Board? The Legislature?




                                              4
             A significant constitutional issue may well exist here, depending on the

answers to the above questions, and none of those answers are readily apparent from the

language of the statute.



             Article XII, Section 2 of the West Virginia Constitution provides in relevant

part that “[t]he general supervision of the free schools of the State shall be vested in the

West Virginia Board of Education, which shall perform such duties as may be prescribed

by law.” To aid in carrying out its constitutional and statutory duties and responsibilities,

the State Board “shall, in the manner prescribed by law, select the state superintendent of

free schools[,]” 4 id., who in turn “shall maintain a Department of Education at his office

at the state capitol, and he shall have authority to employ assistants and such other

employees as may be necessary.” W. Va. Code § 18-3-9. Thus, any diminution of the

authority of the DOE is a dagger thrust into the heart of the State Board and the State

Superintendent, whose duties of general supervision are constitutionally grounded.



             In this regard, this Court held in W. Va. Bd. of Educ. v. Bd. of Educ. of the Cnty.

of Nicholas, 239 W. Va. 705, 806 S.E.2d 136 (2017) that the



       4
         See Pauley v. Bailey, 174 W. Va. 167, 168, 324 S.E.2d 128, 129 (1984), Syl. Pt. 1,
in part (“The West Virginia Board of Education and the State Superintendent of Schools,
pursuant to their general supervisory powers over education in West Virginia under W.Va.
Const. art. XII, § 2, and their specific duties to establish, implement and enforce high
quality educational standards for all facets of education under the provisions of Chapter 18
of the West Virginia Code, have a duty to ensure the complete executive delivery and
maintenance of a ‘thorough and efficient system of free schools’ in West Virginia[.]”

                                              5
              [g]eneral supervision” is not an axiomatic blend of words
              designed to fill the pages of our State Constitution, but it is a
              meaningful concept to the governance of schools and
              education in this state. Decisions that pertain to education must
              be faced by those who possess expertise in the educational
              area. These issues are critical to the progress of schools in this
              state, and, ultimately, the welfare of its citizens. In 1957, the
              citizens of this state conferred general supervisory powers over
              education and one need not look further than art. XII, § 2 of the
              State Constitution to see that the “general supervision” of state
              schools is vested in the State Board of Education. Unlike most
              other administrative agencies which are constituents of the
              executive branch, the Board enjoys a special standing because
              such a constitutional provision exists.

W. Va. Bd. of Educ., 239 W. Va. at 713, 806 S.E.2d at 144 (citing W. Va. Bd. of Educ. v.

Hechler, 180 W.Va. 451, 455, 376 S.E.2d 839, 842-43 (1988). Further demonstrating the

critical importance of the powers and duties of our State’s educational institutions, and

their constitutional basis, “this Court has unequivocally held that legislative action that

impedes the general supervisory powers of the [board] is patently unconstitutional[,]” W.

Va. Bd. of Educ., 239 W. Va. at 713-14, 806 S.E.2d at 144-45, and that “[t]he determination

of the educational policies of the public schools of the State is vested in the [state board],

and, unless unreasonable or arbitrary, its actions relating to such policies will not be

controlled by the courts.” Syl. Pt. 1, Detch v. Bd. of Ed., 145 W. Va. 722, 117 S.E.2d 138

(1960).



             In short, the Legislature cannot diminish the powers and duties of the State

Board by authorizing the Hope Board to share in those powers and duties; yet West

Virginia Code section 18-31-8(f) can be read to do just that. If the Hope Board is authorized


                                              6
to establish education-related rules and regulations that have been disapproved by the DOE

– rules that involve public school classes and extracurricular activities made available to

Hope Scholarship students – this would violate the legal precept that “‘[r]ule-making by

the State Board of Education is within the meaning of ‘general supervision’ of state

schools pursuant to art. XII, § 2 of the West Virginia Constitution, and any statutory

provision that interferes with such rule-making is unconstitutional....’” Syl. Pt. 2, Bd. of

Educ. of Cnty. of Kanawha v. W. Va. Bd. of Educ., 184 W. Va. 1, 399 S.E.2d 31 (1990)

(quoting Hechler, 451 W. Va. at 452, 376 S.E.2d at 839, Syl. Pt. 2, in part). Further, if the

Hope Board is authorized to negotiate with the DOE over what constitutes the “appropriate

pro rata share” of funds to be reimbursed to a school district that has provided services to

Hope Scholarship students – services for which a set tuition rate has been established 5 ̶

then the Board is exercising authority that it does not, and can never, have: the authority to

reduce expenditures for public education. See Syl. Pt. 2, in part, State ex rel. Bd. of Educ.

of Kanawha Cnty. v. Rockefeller, 167 W. Va. 72, 281 S.E.2d 131 (1981) (“Because of

public education’s constitutionally preferred status in the State, expenditures for public

education cannot be reduced . . . in the absence of a compelling factual record to

demonstrate the necessity therefor.”).




       5
         As noted supra, West Virginia Code section 18-31-8(f) is silent as to the
mechanism for establishing this rate; however, the most reasonable inference to be drawn
from the statutory language is that each county school board does so for the schools in that
county.
                                              7
             All this being said, this Court has held repeatedly that “[e]very reasonable

construction [of a legislative enactment] must be resorted to by the courts in order to sustain

constitutionality, and any reasonable doubt must be resolved in favor of the

constitutionality of the legislative enactment in question.” Syl. Pt. 1, in part, State ex rel.

Appalachian Power Co. v. Gainer, 149 W. Va. 740, 143 S.E.2d 351 (1965). Because West

Virginia Code § 18-31-8(f) can be read as establishing a mechanism for consultation

between the Hope Board and the DOE that does not encroach on the constitutional powers

and duties of the State Board, I concur with the Court’s judgment that the Hope Scholarship

Act, West Virginia Code §§ 18-31-1 to -13, is not facially unconstitutional. Only time will

tell whether the Act, or any of the provisions thereof including § 18-31-8(f), is subject to

an as-applied challenge.



             For these reasons, I respectfully concur.




                                              8